Exhibit 10.1

Separation and Release Agreement

SEPARATION AND RELEASE AGREEMENT entered into as of this 22nd day of January,
2013 (the “Release Agreement”) by and between Hologic, Inc., a Delaware
corporation with its principal place of business at 35 Crosby Drive, Bedford,
Massachusetts 01730 (“Company”), and Carl W. Hull (the “Executive”).

RECITAL

WHEREAS, Executive and Company entered into that certain Retention and Severance
Agreement dated July 10, 2012 (the “Retention Agreement”);

WHEREAS, Executive and Hologic entered into that certain Employee Intellectual
Property Rights and Nonsolicitation Agreement, dated July 10, 2012 (the “IP
Agreement”); and

WHEREAS, Executive and Company desire to reach a mutual understanding and
acceptance of the terms and conditions related to Executive’s resignation from
employment with the Company.

AGREEMENT

NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained it is hereby agreed as follows:

1. Separation Date. Executive shall cease to be an employee of Company as of
February 15, 2013 (the “Separation Date”) provided that this Release Agreement
is not revoked in accordance with Section 8 herein. The Executive shall execute
and deliver a letter of resignation to Company in substantially the form
attached as Exhibit A hereto and dated as of the Separation Date. The parties
mutually agree that Executive’s resignation shall be deemed to be for “Good
Reason” as that term is defined in the Retention Agreement and that any notice
and cure periods required therein are deemed satisfied.

2. Severance. In consideration of Executive’s accepting and not revoking this
Release Agreement:

(a) In addition to the Company’s payment to Executive of all “Accrued
Compensation,” as that term is defined in the Retention Agreement, on the
Separation Date (or, in the case of any previously unreimbursed business
expenses, as promptly as feasible following the Separation Date, subject to
Company policies), Company shall pay Executive a lump sum cash payment equal to
$2,400,000.00 upon the six-month anniversary of the Separation Date provided
that this Release Agreement was not revoked by the Executive in accordance with
Section 8. The payments indicated in this Section 2(a) hereof shall be net of
all other withholdings required by law, including, without limitation,
applicable federal and state taxes. The Company shall pay the Retention Bonus
and fully vest the Restricted Stock Units as such terms are defined in the
Retention Agreement within three (3) business days following expiration of the
revocation date set forth in Section 8 and provided that this Release Agreement
was not revoked.

 

-1-



--------------------------------------------------------------------------------

3. Executive Release.

(a) In consideration for, among other things, the payments to be made pursuant
to Section 2(a) above, Executive, for himself, his agents, legal
representatives, assigns, heirs, distributes, devisees, legatees,
administrators, personal representatives and executors (collectively, the
“Releasing Parties”), hereby releases and discharges, to the extent permitted by
law, the Company and its present and past subsidiaries and affiliates, its and
their respective successors and assigns, and the present and past shareholders,
officers, directors, employees, agents and representatives of each of the
foregoing (collectively, the “Releasees”), from any and all claims, demands,
actions, liabilities and other claims for relief and remuneration whatsoever,
whether known or unknown, from the beginning of the world to the date Executive
signs this Release Agreement, but otherwise including, without limitation, any
claims arising out of or relating to Executive’s employment with and termination
of employment from the Company Corporation, for wrongful discharge, for breach
of contract, for discrimination or retaliation under any federal, state or local
fair employment practices laws, including, Title VII of the Civil Rights Act of
1964 (as amended by the Civil Rights Act of 1991), the Family and Medical Leave
Act, the Americans with Disabilities Act, the Age Discrimination in Employment
Act, for defamation or other torts, for wages, bonuses, incentive compensation,
unvested stock, unvested stock options, vacation pay or any other compensation
or benefit and any claims under any tort or contract (express or implied)
theory, and any of the claims, matters and issues which could have been asserted
by the Releasing Parties against the Released Parties in any legal,
administrative or other proceeding in any jurisdiction. Notwithstanding the
above, nothing in this release is intended to release or waive your right to
COBRA, unemployment insurance benefits, any other vested retirement benefits or
vested equity awards (including, without limitation, any deferred stock
issuance), the right to seek enforcement of this Agreement or any rights
referenced in Section 5 below, all of which are expressly excepted from the
scope of this release.

(b) For the purpose of implementing a full and complete release, Executive
expressly acknowledges that the releases he gives in this Release Agreement are
intended to include in their effect, without limitation, claims that he did not
suspect to exist in his respective favor at the time of the Separation Date of
this Agreement, regardless of whether knowledge of such claims, or the facts
upon which they might be based, would materially have effected the settlement of
this matter, and that the consideration given by the Company is also for a
release of those claims and contemplates the extinguishment of any such unknown
claims by Executive. In furtherance of this Release Agreement, Executive
specifically waives any rights provided by California Civil Code section 1542 or
other similar statutes. Section 1542 states:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

4. Company Release. In consideration of the Release provided by the Executive in
Section 3 above, Company hereby releases and discharges, to the extent permitted
by law, the Executive from any and all claims, demands, actions and liabilities
and other claims for relief or remuneration whatsoever, whether known or
unknown, from the beginning of the world to the

 

-2-



--------------------------------------------------------------------------------

date Executive signs this Release Agreement; provided, however, nothing herein
shall eliminate or limit Executive’s personal liability for any acts or
omissions that were not in good faith or which involved intentional misconduct
or knowing violation of the law.

5. Survival. It is understood and agreed that, with the exception of
(i) obligations set forth or confirmed in this Agreement, (ii) obligations of
Executive under the IP Agreement, (iii) the Consulting Agreement entered into by
and between the Company and the Executive, and (iv) any of the Executive’s
rights to indemnification as provided in Company’s certificate of incorporation,
bylaws (it being acknowledged and agreed by the Executive that, as of the date
of this Release Agreement, there are no amounts owing to the Executive pursuant
to any such indemnification rights), all which shall remain fully binding and in
full effect subsequent to the execution of this Release Agreement, the release
set forth in the preceding Section 3 is intended and shall be deemed to be a
full and complete release of any and all claims that Executive or Releasing
Parties may or might have against Releasees, or that the Company may have
against the Releasing Parties, arising out of any occurrence on or before the
Execution Date and said Release Agreement is intended to cover and does cover
any and all future damages not now known to Executive or which may later develop
or be discovered, including all causes of action arising out of or in connection
with any occurrence on or before the Execution Date.

6. Exceptions. This Release Agreement does not (i) prohibit or restrict the
Executive from communicating, providing relevant information to or otherwise
cooperating with the EEOC or any other governmental authority with
responsibility for the administration of fair employment practices laws
regarding a possible violation of such laws or responding to any inquiry from
such authority, including an inquiry about the existence of this Release
Agreement or its underlying facts, or (ii) preclude Executive from benefiting
from classwide injunctive relief awarded in any fair employment practices case
brought by any governmental agency, provided such relief does not result in
Executive’s receipt of any monetary benefit or substantial equivalent thereof.

7. ADEA Release. By signing and returning this Release Agreement, Executive
acknowledges that Executive:

(a) has carefully read and fully understands the terms of this Release
Agreement;

(b) is entering into this Release Agreement voluntarily and knowing that
Executive is releasing claims that Executive has or believes Executive may have
against the Releasees; and

(c) has obtained advice of counsel with respect to the negotiation and execution
of this Release Agreement.

8. ADEA Revocation. Executive acknowledges that he has been given the
opportunity to consider this Release Agreement for twenty-one (21) days before
signing it. For a period of seven (7) days from the date Executive signs this
Agreement, Executive has the right to revoke this Release Agreement by written
notice to the undersigned. This Release Agreement shall not become effective or
enforceable until the expiration of the revocation period. This Release
Agreement shall become effective on the first business day following the
expiration of the revocation period (the “Effective Date”).

 

-3-



--------------------------------------------------------------------------------

9. Public Statement. Executive hereby agrees that he will refrain from making
any derogatory or false statements with respect to the Company or any of their
officers, directors, Executives, advisors, customers, shareholders or other
related or affiliated parties or any other Releasees. The Company hereby agrees
that it shall direct its officers, directors, shareholders or other related or
affiliated parties to refrain from making any derogatory or false statements
with respect to Executive.

10. Confidentiality. By employment with Company, Executive has had, or will
have, contact with and has gained or will gain knowledge of certain confidential
and proprietary information and trade secrets, including without limitation,
analyses of Company’s prospects and opportunities; programs (including
advertising); direct mail and telephone lists, customer lists and potential
customer lists; Company’s plans for present and future developments; marketing
information including strategies, tactics, methods, customer’s market research
data; financial information, including reports, records, costs, and performance
data, debt arrangements, holdings, income statements, annual and/or quarterly
statements and accounting records and/or tax returns; operational information,
including operating procedures, products, methods, service techniques,
“know-how”, tooling, plans, concepts, designs, specifications, trade secrets,
processes, methods and suppliers; technical information, including computer
software programs; research and development projects; product formulae,
processes, inventions, designs, or discoveries, which information Company treats
as confidential. Executive agrees that Executive will not communicate or
disclose to any third party or use without the written consent of Company, any
of the aforementioned information or material, except as required or otherwise
authorized by law, unless and until such information or material becomes
generally available to the public through sources other than Executive.

Executive will deliver to Company all property, documents, or materials in his
possession or custody, of any nature belonging to Company whether in original
form or copies of any kind, including any trade secrets and proprietary
information upon the Separation Date, excepting therefrom only personal
compensation and employee benefits information.

11. Assignment. Executive hereby represents and warrants to Company that
Executive has not assigned any claim that Executive may or might have against
Company, from which Company would otherwise be released pursuant to this Release
Agreement, to any third party.

12. Governing Law. This Release Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of California, without giving
effect to conflict of laws principles.

13. Voluntary Assent. The Executive confirms that no other promises or
agreements of any kind have been made by any person to cause him to sign this
Release Agreement except as otherwise as noted herein, and that he fully
understands the meaning and intent of this Release Agreement. Executive agrees
that this is the entire agreement and understanding between Company and him or
herself.

14. Severability. The provisions of this Release Agreement are severable. If any
provision of this Release Agreement is declared invalid or unenforceable, any
court of competent

 

-4-



--------------------------------------------------------------------------------

jurisdiction reviewing such provision shall enforce the provision to the maximum
extent permissible under applicable law. Any ruling will not affect the validity
and enforceability of any other provision of the Release Agreement.

15. Notices. Any and all notices or other communications required or permitted
to be given in connection with this Agreement shall be in writing (or in the
form of a facsimile or electronic transmission) addressed as provided below and
shall be (i) delivered by hand, (ii) transmitted by facsimile or electronic mail
with receipt confirmed, (iii) delivered by overnight courier service with
confirmed receipt or (iv) mailed by first class U.S. mail, postage prepaid and
registered or certified, return receipt requested:

If to the Company send c/o Hologic, Inc. at:

Hologic, Inc.

35 Crosby Drive

Bedford, MA 07130

Attention: David Brady, Senior Vice President

Facsimile No: (781) 280-0674

Email Address: dbrady@hologic.com

with a copy to:

James L. Hauser, Esq.

Brown Rudnick LLP

One Financial Center

Boston, MA 02111

E-Mail Address: jhauser@brownrudnick.com

If to the Executive, to:

Carl W. Hull

with a copy to:

James L. Morris

Rutan & Tucker, LLP

611 Anton Blvd., Suite 1400

Costa Mesa, CA 92626

E-Mail Address: JMorris@rutan.com

and in any case at such other address as the addressee shall have specified by
written notice. Any notice or other communication given in accordance with this
Section 15 shall be deemed delivered and effective upon receipt, except those
notices and other communications sent by mail, which shall be deemed delivered
and effective three (3) business days following deposit with the United States
Postal Service. All periods of notice shall be measured from the date of
delivery thereof.

16. Entire Agreement. This Release Agreement constitutes the entire agreement
between the parties hereto with regard to the subject matter hereof, superseding
all prior

 

-5-



--------------------------------------------------------------------------------

understandings and agreements, whether written or oral, including without
limitation, the Retention Agreement, provided, however, that the IP Agreement
shall remain in full force and effect.

17. Remedies. Any breach or threatened breach by the Executive of the provisions
of this Release Agreement could result in irreparable and continuing damage to
the Company for which there is no adequate remedy at law. In such event, the
Company shall be entitled to seek injunctive relief and/or specific performance,
and such other relief that may be proper (including monetary damages, if
proper). Any breach or threatened breach by the Company of the provisions of
this Release Agreement could result in irreparable and continuing damage to the
Executive for which there is no adequate remedy at law. In such event, the
Executive shall be entitled to seek injunctive relief and/or specific
performance, and such other relief that may be proper (including monetary
damages, if proper).

IN WITNESS WHEREOF, the Company and Executive have executed and delivered this
Release Agreement as of the date first written above.

 

/s/ Carl W. Hull

Carl W. Hull

 

HOLOGIC, INC. By:  

/s/ Mark J. Casey

Name:   Mark J. Casey Title:  

Chief Administrative Officer, Senior Vice President, General Counsel

 

-6-



--------------------------------------------------------------------------------

Exhibit A

Letter of Resignation

February 15, 2013

Hologic, Inc.

c/o Mr. David Brady

35 Crosby Drive

Bedford, MA 07130

To the Board of Directors of Hologic, Inc. (the “Company”):

I, Carl W. Hull, hereby resign from the Board of Directors, any and all
committees on which I may serve, and any and all positions held by me as an
Officer of all direct or indirect subsidiaries of the Company (if I serve on
such Board of Directors and in such an Officer capacity), including, but not
limited to, the subsidiaries of the Company listed on Exhibit A attached hereto.
My resignation shall be effective on February 15, 2013.

 

Sincerely,

 

Carl W. Hull

 

-7-